Citation Nr: 1002632	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1942 to September 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO)(which declined to reopen a 
claim of service connection for bilateral hearing loss).  The 
Veteran's claims file is now in the jurisdiction of the 
Oakland, California RO.  The case was previously before the 
Board in October 2007 and in February 2009.  In February 2009 
the Board reopened the claim, and remanded for additional 
development the matter of entitlement to service connection 
for bilateral hearing loss based on de novo review.  On 
remand, an October 2009 rating decision granted service 
connection for left ear hearing loss (rated 0 percent 
disabling, effective September 19, 2002).  Hence, what 
remains before the Board is the matter of service connection 
for right ear hearing loss disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

It is not shown that the Veteran now has (or at any time 
during the pendency of the instant claim and appeal had) a 
right ear hearing loss disability.  


CONCLUSION OF LAW

Service connection for a right ear hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield, 444 F.3d at 1333.  
An April 2004 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
He has had ample opportunity to respond/supplement the record 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), an October 2007 letter informed the 
Veteran of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  He was afforded a VA examination in May 2009 (and in 
conjunction with his initial claim was afforded VA  
examinations in February and in March 1997.  [The Board notes 
that its February 2009 remand asked the examiner to comment 
on the March 1997 VA examination report's findings of 
scarring from a prior right perforated eardrum and the 
statement that "eardrum membranes are scarred from previous 
perforation due to the mine injury mentioned in the 
history."  Inasmuch as there is no evidence of current (to 
include at any time during the appeal period) right ear 
hearing loss disability, the significance of any scarring is 
moot; therefore the May 2009 VA examination was adequate and 
substantially complied with the February 2009 remand 
instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes); see also Dyment v. West, 13 Vet. App. 
141 (1991) (finding that remand is not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with the Board's remand instructions).  Hence, a 
remand for strict compliance with the terms of the February 
2009 remand is not required.]  The Veteran has not identified 
any pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent evidence.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's instant claim (to reopen) was received in 
September 2002.  His DD 214s reflect that his military 
occupational specialties (MOSs) were medical aid man and 
military policeman, and that his decorations included the 
Medical Combat Badge and the Purple Heart Medal.  

The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnoses relating to right ear 
hearing loss.  Notably, his STRs indicate that in December 
1944 he suffered a concussion injury to his left ear causing 
perforation of the eardrum and otitis media, both in the left 
ear.  Whispered voice hearing was 15/15, bilaterally.  On 
August 1960 examination, audiometry revealed puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
15 (25)
20 (30)
25 (30)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On July 1962 retirement examination, puretone thresholds 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
N/A
10 (15)

A May 1984 rating decision granted service connection for 
perforation of the left eardrum, rated 0 percent, effective 
December 1983.  

On February 1997 VA audiological evaluation, puretone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
40/45
The Board notes that the audiometry, on different documents, 
lists the puretone threshold at 4000 Hertz as 40 and 45 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent, bilaterally.  

On March 1997 VA audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
30

Speech audiometry revealed speech recognition ability of 95 
percent, bilaterally.  The Veteran reported that his military 
noise exposure included combat with exposure to a 
considerable amount of explosions and gun-fire.  He reported 
having a "mine" injury that perforated his eardrum.  He 
reported having difficulty hearing high frequency voices, 
hearing against background noise, hearing the television and 
sometimes on the telephone, and hearing when many people are 
speaking at once.  He denied noise exposure after service 
other than firing rifles at target shooting; however, he 
reported he always wore hearing protection when engaged in 
target shooting.  The examiner noted the Veteran's eardrum 
membranes were scarred from "previous perforation due to the 
mine injury mentioned in the history."  The examiner 
concluded that the Veteran was exposed to explosions and 
combat gun-fire during his tenure in WWII, with resulting 
loss of hearing in the higher frequencies.  

A December 1998 VA treatment record notes the Veteran has 
very mild high frequency SNHL in the left ear.  

An internet article from The Voice Center received in 
September 2002 states that a perforated eardrum is often 
accompanied by decreased hearing.  A BBC "Ask the Doctor" 
response received in May 2003 indicates that a perforated 
eardrum usually heals within a few months and that the 
questioner will likely have no more than a temporary 
reduction in her hearing, noting that as the questioner is 
prone to ear infection, there is a slightly increased risk 
that the eardrum will perforate again or there will be other 
hearing problems.  
On May 2009 VA audiological evaluation, right ear puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Consequently, a right ear hearing 
loss disability by VA standards (under 38 C.F.R. § 3.385) was 
not shown by either puretone threshold testing, or by speech 
discrimination scores.  The examiner noted that there was no 
evidence that tympanic membrane scarring was significantly 
affecting the Veteran's hearing.  The examiner also noted 
that the functional effect of the Veteran's hearing loss 
(left ear only), the majority of the hearing loss being above 
the speech range, would be some word recognition difficulty 
in the presence of background noise.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection; thus, it 
is unnecessary to proceed any further with the analysis of 
whether right ear hearing loss is related to the Veteran's 
in-service noise exposure as the medical evidence of record 
is against a finding that he has or has had a right ear 
hearing loss disability by VA standards at any time during 
the appeal period.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (finding that the requirement of having a 
current disability is met "when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim"); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes the 
audiometry on February 1997 VA audiological evaluation that 
shows a right ear hearing loss disability (based on puretone 
threshold scores).  Significantly, that audiometry was not 
during the appeal period.  Furthermore, all subsequent 
evidence, including in March 1997 (approximately 1 week after 
the February 1997 VA audiometry) and in May 2009 (on VA 
audiological evaluation) as well as the December 1998 VA 
treatment record, reflects there is no right ear hearing loss 
disability (suggesting that the February 1997 VA audiometry 
findings were an anomaly).  Hence, the Board finds that a 
threshold legal requirement for establishing service 
connection (competent evidence of current disability) is not 
met.  Accordingly, the claim must be denied.  


ORDER

Service connection for a right ear hearing loss disability is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


